Title: From Thomas Jefferson to John Jay, 29 November 1788
From: Jefferson, Thomas
To: Jay, John



Sir
 Paris Nov. 29. 1788.

In the hurry of making up my letter of the 19th. inst. I omitted to inclose the printed paper on the subject of whale oil. That omission is now supplied by another conveiance by the way of London. The explanatory Arrêt is not yet come out. I still take for granted it will pass, tho’ there be an opposition to it in the council. In the mean time orders are given to receive our oils which may arrive. The apprehension of a want of corn has induced them to turn their eyes to foreign supplies; and to shew their preference of receiving them from us, they have passed the inclosed arrêt giving a premium  on wheat and flour from the United states for a limited time. This you will doubtless think proper to have translated and published. The Notables are still in session. The votes of the separate bureaux have not yet been reduced to a joint act in an assembly of the whole. I see no reason to suppose they will change the separate votes relative to the representation of the tiers etat in the states-general. In the mean time the stream of public indignation, heretofore directed against the court, sets strongly against the Notables. It is not yet decided when the States will meet: but certainly they cannot till February or March.The Turks have retired across the Danube. This movement indicates their going into winter quarters, and the severity of the weather must hasten it. The thermometer was yesterday at 8°. of Farenheit, that is, 24°. below freezing; the degree of cold of the year 1740, which they count here amongst their coldest winters. This having continued many days, and still likely to continue, and the wind from Northeast, renders it probable that all enterprize must be suspended between the three great belligerent powers.Poland is likely to be thrown into great convulsions. The Empress of Russia has peremptorily demanded such aids from Poland as might engage it in the war. The King of Prussia, on the other hand, threatens to march an army on their borders. The vote of the Polish confederacy for 100,000 men, was a coalition of the two parties in that single act only. The party opposed to the king has obtained a majority, and have voted that this army shall be independant of him. They are supported by Prussia, while the King depends on Russia.Authentic information from England leaves not a doubt that the king is lunatic, and that that, instead of the effect, is the cause of the illness under which he has been so near dying. I mention this, because the English newspapers, speaking by guess on that, as they do on all other subjects, might mislead you as to his true situation; or rather might mislead others who know, less than you do, that a thing is not rendered the more probable by being mentioned in those papers.
I inclose those of Leyden to the present date with the gazettes of France, and have the honor to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient humble servant,

Th: Jefferson

